Citation Nr: 1007645	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-30 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than July 6, 2005, 
for the grant of service connection for cold injuries of the 
hands and feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
January 1946 and from June 1948 to November 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Detroit, Michigan Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in October 2007.  A 
transcript of that hearing has been associated with the 
claims file.

This case was previously remanded by the Board in January 
2008 and July 2009 for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was separated from active duty service on 
November 16, 1951.

2.  The Veteran filed a claim for service connection for 
numbness of the hands and feet in November 1981, over one 
year following his separation from active duty service.

3.  Service connection for a numbness of the hands and feet 
was denied by a rating decision dated in December 1981; 
however, the Veteran was not provided written notification of 
this adverse decision, and thus the one-year period within 
which to file a notice of disagreement (NOD) did not begin to 
run.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
requirement for an effective date of November 17, 1981, for a 
grant of service connection for cold injuries of the hands 
and feet, are met.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. §§ 3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
an earlier effective date in the December 2005 rating 
decision, he was provided notice of the VCAA in April 2005.  
An additional VCAA letter was sent in October 2006.  The 
October 2006 VCAA letter indicated the types of information 
and evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  The Veteran received additional notice in March 
2006, pertaining to the downstream disability rating and 
effective date elements of his claim, Statement of the Case 
in April 2006 with subsequent reissuance of the Statement of 
the Case in August 2006.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes VA 
outpatient treatment reports, a VA examination and statements 
and testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Unless specifically provided 
otherwise in the statute, in new service connection cases, 
the effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009); 
see also 38 C.F.R. § 3.4(b)(1) (defining "disability 
compensation" as basic entitlement for a veteran who is 
disabled as a result of a disease or injury incurred or 
aggravated in the line of duty in active service).  However, 
if the application is received within one year from the date 
of discharge or release from service, the effective date of 
an award for disability compensation to the veteran shall be 
the day following the date of discharge or release.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2009); see 
also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 
3.160(b), 3.151(a) (2009). 

38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran contends that he is entitled to an 
effective date earlier than July 6, 2005 for the grant of 
service connection for cold injuries.  During his October 
2007 Travel Board hearing, the Veteran testified the he 
received treatment for cold injuries at the VA Medical Center  
(VAMC) in Ann Arbor, Michigan beginning in 1956 or 1957.  He 
also reported that he filed multiple claims after his 
discharge in 1951 for a variety of disabilities although not 
specifically for cold injuries.  The Veteran testified 
however, that after his discharge in 1951 he had mentioned to 
many people, including VA employees and VAMC employees, that 
he believed his cold weather injuries should have been 
service connected.  He stated that he believed that he had 
previously filed a claim for cold weather injuries and the 
neurological damage to both hands and feet.  The Veteran's 
daughter testified that she remembers her father complaining 
about pain, numbness, tingling and neurological deficiencies 
in the hands and feet in approximately 1956 and, at this 
time, he mentioned being frostbitten and going to the VA 
hospital or a doctor for treatment.  

In April 1955 a VA physician reported that the Veteran 
complained of painful joints while in the service and 
currently complained of pain in the left shoulder and both 
wrists.  The VA physician diagnosed the Veteran with 
rheumatoid arthritis.  The RO construed this statement as a 
claim for service connection for arthritis and, by a May 1955 
rating decision, denied the claim with respect to arthritis 
of the left shoulder and wrists.  The Veteran was provided 
notice of this rating decision in a May 1955 letter; and, he 
did not appeal the denial of this claim.  Therefore, the May 
1955 decision was final.  The Board finds that at the time of 
the Veteran filed his claim in April 1955, he made no mention 
or complaints of numbness of the hands and feet whatsoever, 
and therefore the information of record contains no 
indication that he intended to file a claim for benefits for 
numbness of the hands and feet at this time.  38 C.F.R. § 
3.155.

VA outpatient treatment reports were obtained from the RO as 
early as January 1960 to August 1983.  After several attempts 
to retrieve records from the VAMC in Ann Arbor, Michigan 
dating back to 1956, the RO issued a formal finding on the 
unavailability of these records in a September 2009 
statement.  

VA outpatient treatment reports from January 1960 to August 
1983 do not reflect any treatment for the hands and feet 
until August 1980, wherein the Veteran was treated for 
bulbous lesions on the feet and hands of questionable 
etiology.  

In May 1981, the Veteran was treated for and diagnosed with 
psoriasis, although it is not clear whether this involved the 
hands or feet.  

A June 1981 VA examination reflects that an examination of 
the right hand only was conducted for an evaluation of burns 
of the right hand.  

On November 17, 1981, VA received the Veteran's VA Form 9 in 
which he stated that the June 1981 VA examiner did not 
examine his hands and feet which had felt numb.  The RO 
construed this statement as a claim for service connection 
for numbness of the hands and feet and, by a December 1981 
rating decision, the RO denied this claim.

VA outpatient treatment reports from August 1983 reflect that 
the Veteran was treated for blisters on the left foot and 
tinea pedis.  At this time it was noted that the Veteran had 
recurrent blisters for over 25 years on the feet only, with 
up to 10 blisters occurring a year.  

In the Veteran's March 2005 claim for service connection, he 
reported having some cold exposure.  In particular, he stated 
that he had walked all night from 8:00 p.m. to 6:00 a.m. and 
was very cold and exhausted after about two days of difficult 
walking and exposure to the cold.  The Veteran continued to 
explain that he fell asleep next to a fire and fell into the 
fire, injuring his right hand and wrist.  No injures from 
cold exposure were reported at this time.  

In a July 2005 VA examination, the Veteran reported that 
while he was stationed near the Chosin Reservoir during the 
Korean War, near Siberia, the weather was five below zero and 
he had frozen feet and hands on many occasions, and his feet 
got hard.  He reported that he did not notice any color 
changes or blisters at that time.  The Veteran did state, 
however, that since this time, he had black calluses on his 
feet and has tried to get rid of them for the past 40 years.  
He also reported that since that time, his hands and feet 
were painful and sensitive to cold.  A physical examination 
revealed evidence of muscle wasting in the right hand 
consistent with ulnar neuropathy, mild tenderness to 
palpation in the hands and feet, some hyperpigmented 
callosities on the bottom of bilateral feet with thin skin 
bilaterally and a decreased sensation to light touch over the 
bilateral feet.  The Veteran's coordination of the hands and 
fingers was good bilaterally.  X-rays demonstrated 
osteoarthritis of the bilateral hands and feet.  The Veteran 
was diagnosed with cold injury to the bilateral hands with 
osteoarthritis and cold injury to the bilateral hands with 
osteoarthritis.

VA outpatient treatment reports from July 2003 to February 
2009 reflect treatment for arthritis/osteoarthritis with 
associated pain in July 2003, August, 2003, November 2004 and 
January 2005, joint pain in May 2006, peripheral neuropathy 
in November 2008 and December 2008, right lower extremity 
numbness and weakness in January 2009 and muscle weakness and 
numbness in April 2009.  

After a careful and considered review of the record, the 
Board has determined that an effective date of November 17, 
1981, for the grant of service connection for cold injuries 
of the hands and feet is warranted.

The Board notes that the Veteran's original claim for service 
connection for a disability involving numbness of the hands 
and feet was received by VA on November 17, 1981, and was 
denied by a rating decision dated in December 1981; however, 
the Veteran was not provided notification of his right to 
appeal this adverse decision, and thus the one-year period 
within which to file an NOD did not begin to run.  See Hauck 
v. Brown, 6 Vet.App. 518, 519 (1994) (holding that "where an 
appellant never received notification of any denial . . ., 
the one-year period within which to file an NOD, which 
commences with the 'the date of mailing of notice of the 
result of initial . . . determination,' did not begin to 
run"); see also Tablazon v. Brown, 8 Vet.App. 359, 361 
(1995) (to the same effect).  Since VA did not inform the 
Veteran of his appellate rights, his November 1981 claim for 
service connection for numbness of the hands and feet 
remained open and the December 1981 rating action did not 
constitute a final decision as to the that claim.  See 38 
C.F.R. §§ 19.109(a) (1981) and 3.106(d) (2009); Parham v. 
West, 13 Vet. App. 59, 60 (1999) (quoting 48 Fed. Reg. 6,963 
(1980) as having deleted altogether former 38 C.F.R. § 19.110 
(disclaimer of VA's failure to provide notice) "to avoid any 
ambiguity" in the interpretation of former 38 C.F.R. 
§ 19.109 (notification of appellate rights); see also Gardner 
v. Brown, 115 S.Ct. 552 (1994) (Any interpretive doubt in 
statutory (or regulatory) interpretation is to be resolved in 
the veteran' favor).

While the November 1981claim for service connection for 
numbness of the hands and feet was still in a pending status 
at the RO, see 38 C.F.R. § 3.160(c), the Veteran continued to 
prosecute that claim for benefits by submitting a statement 
in March 2005, which detailed cold exposure and walking 
overnight in cold weather conditions during his active 
service.  Similarly, the medical evidence from August 1980, 
August 1983 and July 2003 to February 2009, i.e., VA 
outpatient treatment reports and a VA examination, 
collectively document that the Veteran suffered from symptoms 
of blisters on the bilateral feet for the last 25 years as 
reported in August 1983 and symptoms of black calluses on the 
feet and painful and sensitive hands and feet for the last 40 
years as reported in the July 2005 VA examination, which were 
diagnosed as cold injuries of the hands and cold injuries of 
the feet by a VA examiner in July 2005.  Specifically, the 
July 2005 VA examination reflects that the Veteran's cold 
injuries are associated with blisters and neurological 
symptoms on the hands and feet due to cold exposure from his 
active service.  Therefore, the Board is of the opinion that 
there was ample evidence submitted by the Veteran to indicate 
an intent on his part to continue to prosecute his claim for 
service connection for numbness of the hands and feet, which 
remained pending since November 1981 and was ultimately 
rephrased as a claim for service connection for cold injuries 
of hands and feet.  See 38 C.F.R. § 3.1(p), 3.155, 3.160(c); 
see generally Kellar v. Brown, 6 Vet.App. 157, 162 (1994).

Although the Board acknowledges that a VA examination report 
dated on July 6, 2005, was considered by the RO as the basis 
for assigning the effective date at issue in this appeal, it 
is highly unlikely that such a determination could be made 
without leaving at least a reasonable doubt as to the 
construction, as well as the status, of the earlier 
communications discussed above.  Accordingly, resolving that 
doubt in the Veteran's favor, the Board finds that the claim 
filed by the Veteran in November 1981 was for benefits for a 
disability involving numbness of the hands and feet, which 
was later identified by medical evidence as cold injuries of 
the hands and feet.  That claim was the Veteran's original 
claim for benefits for that disability, the status of which 
remained open and pending throughout the course of this 
administrative appeal.  Therefore, applying the provisions of 
38 U.S.C.A. § 5110(a), and the holding in Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (which permits a showing of 
current symtomatology at time the claim is filed for the 
purpose of establishing entitlement to service connection), 
the Board determines that the effective date for a grant of 
service connection for cold injuries of the hands and cold 
injuries of the feet is November 17, 1981.




ORDER

An effective date of November 17, 1981, for the grant of 
service connection for cold injures of the hands and feet is 
granted, subject to the provisions governing the award of 
monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


